Case 3:17-cv-01104-VLB Document 82-89 Filed 05/15/19 Page 1 of 2




                  Exhibit 89
             Case 3:17-cv-01104-VLB Document 82-89 Filed 05/15/19 Page 2 of 2



From:             Ficano, Lindsay [/O=YALE UNIVERSITY/OU=EXCHANGE ADMINISTRATIVE GROUP
                  (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=LINDSAY.FICANO]
Sent:             Thursday, April 02, 2015 5:32:07 PM
To:                Polak, Benjamin
CC:                Barnett, Megan
Subject:           FW: Review of academic and employment decisions
Attachments:       Letter to provost post Byrne & Jackson demands.docx; Byrne demand for RA RGE
                   recusals.pdf; Jackson letter demanding Moreira tenure reconsideration.pdf

Iii Ben-

This message cctme through your proyost(ril,valc.cdu ctccount.

Best,




From: Rolena Adorno [mailto:rolena.adorno@yale.edu]
Sent: Wednesday, April 01, 2015 7:34 PM
To: Polak, Benjamin
Subject: Review of academic and employment decisions

Dear Ben,

Please see my memo, attached here, regarding today's departmental developments pertaining to the review of
academic and employment decisions present and forthcoming. Although your directives to the various
constituencies of my department state that the decisions open for review are those occurring during the course
of the departmental review and subsequently, you will see that retrospective decisions are, predictably, called
into question by some of my colleagues.

But the questions for which I seek your answers are mine, not theirs.

Please see the three attachments.

Regards,

Rolena Adorno




                                                                                                             BYRNE009582
